DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan. 28th, 2022 has been entered.
 This action is in response to the amendments filed on Jan. 28th, 2022. A summary of this action:
Claims 1, 4-17, 19, and 25-28  have been presented for examination.
Claims 1, 25, 27-28 have been amended
Claims 2-3, 18, 20-24 were cancelled
Claim 28 is objected to
Claims  1, 4-17, 19, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Karki, “Beam-steerable E-band lens antenna for 5G backhaul link”, Oct. 10th 2016, Master’s Thesis at Aalto University, in view of Huang et al., “Design and optimization of spherical lens antennas including practical feed models”, 2011.
Claims 1, 4-12, 14-17, 19, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Karki, “Beam-steerable E-band lens antenna for 5G backhaul link”, Oct. 10th 2016, Master’s Thesis at Aalto University, in view of Huang et al., “Design and optimization of spherical lens antennas including practical feed models”, 2011 and in further view of Campbell et al., “Advanced Gradient-index Lens Design Tools to Maximize System Performance and Reduce SWaP”, May 2016
Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Karki, “Beam-steerable E-band lens antenna for 5G backhaul link”, Oct. 10th 2016, Master’s Thesis at Aalto University, in view of Huang et al., “Design and optimization of spherical lens antennas including practical feed models”, 2011 and in further view of Campbell et al., “Advanced Gradient-index Lens Design Tools to Maximize System Performance and Reduce SWaP”, May 2016 and in further view of Weib, “Digital Antennas”, 2009, NATO
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Regarding the § 112(a) Rejection
	In view of the amendments, the rejection is withdrawn.

Regarding the § 112(b) Rejection
In view of the amendments, the rejection is withdrawn.

Regarding the § 103 Rejection
The rejection is maintained, and has been updated below as necessitated by amendment.

Applicant submits (Remarks, page 11): “First, Applicant respectfully submits that the Karki, Huang, Campbell, and Weib are silent as to the features of "the processing device having a geometry module configured to generate lens geometry of the current candidate lens antenna based on fixed and variable geometry" and "the processing device having an input ray module configured to generate incident ray pattern of the current candidate lens antenna based on the number and types of feed elements"”

Examiner’s Response: 
	The Examiner respectfully disagrees.
	These are newly presented amendments – see the rejection below for how the prior art previously relied upon teaches these newly presented amendments. 

Applicant submits (Remarks, page 11): “Additionally, Applicant respectfully submits that Campbell, and Weib fail to cure this deficiency of the Huang reference because they are silent as to maximizing aperture efficiency.”

Examiner’s Response: 
	The Examiner respectfully disagrees. Neither Campbell nor Weib were relied upon for this, but rather Huang was relied upon for this: see Huang page 359, ¶ 3: “In this paper, DE algorithm is applied to maximize the gain and aperture efficiency of a given dimension SLA both for Ku and Ka bands.”

Applicant submits (Remarks, page 11): “Second, Applicant further asserts that the proposed combination of Karki and Huang is improper and that one skilled in the art would not be motivated to combine Karki and Huang, as doing so would change the principle of operation of Karki.... Applicant respectfully disagrees at least because the entirety of Karki is directed toward lens shaped as elliptical, hemispherical, hyperbolic, or similar shapes, and not spherical lens antenna, which the entirety of Huang is dedicated to Specifically, Karki is silent as to any spherical leans antenna, and Huang discloses the design and optimization of spherical lens antennas, only using a hemispherical lens antenna as a comparison for the results. As a result, even assuming that Huang teaches the alleged features, which Applicant does not admit, there would be no reason for one skilled in the art to combine the two references, as Karki is directed toward developing lenses exclusive of spherical lenses and Huang is concerned only with the design of spherical lenses. Neither reference provides any indication that the insights for one type of lens would apply to the other, as they were never considered in their independent developments.”

Examiner’s Response: 
	The Examiner respectfully disagrees.
	As an initial matter, an act of omission by Karki does not amount to excluding spherical lens as argued. There is no clear evidence from Karki that Karki excludes spherical lens, i.e. what is being argued. Rather, there is merely an omission of Karki. See MPEP §2164.01: "...A patent need not teach, and preferably omits, what is well known in the art...” 

	In addition, see MPEP § 2143.01: “If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959)...The seal construction taught in the primary reference required rigidity for operation, whereas the seal in the claimed invention required resiliency. The court reversed the rejection holding the "suggested combination of references would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.")”
	See Karki’s abstract: “The main objective of this thesis is first to conduct feasibility study and then to design, fabricate and measure an integrated lens antenna (ILA) fulfilling the regulations for point-to-point link antennas in E-band. Various ILA performance optimization methods and their applicability are studied. In-house ray tracing program is used to study characteristics of the ILA and to design an antenna demonstrating desired performance.”
	See Huang’s abstract: “A novel approach for the design and optimization of spherical lens antennas (SLAs) including practical feed model (PFM) is proposed...”
	These are both for the “design and optimization” of “lens antennas”. Karki is for a variety of shapes, Huang is for a “spherical lens antenna” which is merely a species of lens antenna. 
	The inclusion of the teachings by Huang would not have changed the basic principle under which Karki operates, rather these are analogous inventions for the same type of problem in the same field of endeavor. 

Furthermore, the applicant’s argument implies that the structural difference between Huang’s “spherical lens antenna” and Karki’s “elliptical, hemispherical, hyperbolic, or similar shapes” lens antennas arises to the point of requiring changing the basic principle of operation of Karki. 
	They do not – these are both lens antennas of “canonical” form, i.e. Karki includes teaching for the entire genus, Huang provides a specific species in the genus. 
See Karki, page 9” “Based on shape, lens antenna can be categorized as: (i) Canonical lens: Lens with conventional collimating surface such as hemispherical, elliptical, hyperbolical etc. is termed as canonical.”, e.g. spherical – a spherical lens antenna would have been readily inferred from this listing as one of the canonical forms, by the structural similarity, i.e. the other forms are describes various types of spheres, e.g. “hemispherical” is a type of spherical. 
	See Huang, page 360, ¶ 2: “Theoretically, the HLA [hemispherical, see page 356, ¶ 1] with ground plane has the same radiation aperture as an SLA [spherical, see page 356, ¶ 1], with advantages such as the relatively low-profile and easy to be mounted on vehicles. However, due to the shadowing effects caused by the presence of the feed, the radiation aperture of HLA is slightly smaller than SLA. The field reflected from the ground plane dominates the main lobe region of HLA, while those radiated directly from feed and lens is small and comprises part of the back lobe region [15]. Thus, the gain of HLA can be readily predicted by the SLA.” – i.e. this is a discussion on the similarities between the shapes.
	Neither of these references suggest that there would have been a change in the basic principle of operation of Karki when taken in combination with Huang.

Applicant submits (Remarks, page 12): “In response to this argument provided in the previous response, Applicant notes that page 6 of the Office Action states" ... Huang then discloses the use of a 'hemispherical antenna'." However, Huang does not disclose the use of a hemispherical antenna in use with regard to the technology it discloses. Huang only refers to a standard hemispherical lens in comparison to the spherical lens its technology is used to design...While the same paragraph mentions a hemispherical shape, as mentioned above Huang does not teach or disclose a hemispherical lens, but only references a hemispherical lens to compare the results of the designed spherical lens, as is clearly stated in the title of the reference.”

Examiner’s Response:
	The Examiner respectfully disagrees.
	See the response above. As stated above, a mere omission in a reference is not a statement of exclusion of other embodiments. 

Claim Objections
Claim 28 is objected to because of the following informalities:  
Claim 28 recites “the processing device...” however this element was not previously recited. The Examiner suggesting amending the claim to keep the claim language for these limitations consistent with the other limitations, e.g. the claim recites a “method” with steps such as “obtaining...processing...generating...”. 
Appropriate correction is required.

Claim Interpretation – 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

In claim 1:
...an optimizer module configured to generate a current candidate lens antenna...
	...a geometry module configured to generate lens geometry of the current candidate lens antenna based on fixed and variable geometry;
	... having an input ray module configured to generate incident ray pattern of the current candidate lens antenna....
	... having a ray tracer module configured to conduct ray tracing based on the lens antenna design constraints...
	... a field calculator module configured to compute a near-field distribution...
	... a near-field-to-far-field calculator module configured to compute a far-field distribution based on the near-field distribution, 
	
	These recitations in claim 1 are also present, in a similar form, in claim 27, and as such these similar recitations in claim 27 also invoke § 112(f) for a similar rationale as claim 1. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1, 4-17, 19, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 is rejected under a similar rationale as claim 1. The dependent claims are rejected by virtue of dependency.

In claims 1 and similarity presented in claim 27, the limitations:
...an optimizer module configured to generate a current candidate lens antenna...
	...a geometry module configured to generate lens geometry of the current candidate lens antenna based on fixed and variable geometry;
	... having an input ray module configured to generate incident ray pattern of the current candidate lens antenna....
	... having a ray tracer module configured to conduct ray tracing based on the lens antenna design constraints...
	... a field calculator module configured to compute a near-field distribution...
	... a near-field-to-far-field calculator module configured to compute a far-field distribution based on the near-field distribution, 
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
See the instant specification for at least the below citations: 
¶ 39: “...processing device 201 has a ray tracer or similar rapid high-frequency asymptotic simulator module 202 that implements a ray tracer subroutine...”; 
¶ 46: “The optimization engine 208  [module, see ¶ 41, # 208 is a “module”] receives the design variables and constraints 101 and operates an optimization algorithm to generate using the processor”; 
¶ 57: “The field calculator 204 then 15 interpolates in the processor 201...”
In view of the instant specification, it is unclear from the specification what structure, material, or acts are clearly linked to the modules to perform the entire claimed function, nor is it clear if it should be structure (e.g., “[a] module that implements a...subroutine...”) or acts (e.g., a “subroutine” implemented by the processing device in the claim), or some combination thereof. 
For purposes of Examination, the examiner interprets the claims, in view of the specification (as cited above, also see ¶ 110) as:
	A system configured to design a lens antenna, comprising:
	a processing device having an input device configured to receive lens antenna design constraints;
	the processing device configured to perform operations comprising: 
	generating a current candidate lens antenna...
	...

Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Karki, “Beam-steerable E-band lens antenna for 5G backhaul link”, Oct. 10th 2016, Master’s Thesis at Aalto University, in view of Huang et al., “Design and optimization of spherical lens antennas including practical feed models”, 2011.
For clarity of record, the Examiner notes that claims 27-28 are the broadest claims, and as such the rejection of these claims is set forth first. 

Regarding Claim 27.
Karki teaches: 
	A system configured to design a lens antenna, comprising: (Karki, abstract: “...The main objective of this thesis is first to conduct feasibility study and then to design, fabricate and measure an integrated lens antenna (ILA) fulfilling the regulations for point-to-point link antennas in E-band. Various ILA performance optimization methods and their applicability are studied. In-house ray tracing program is used to study characteristics of the ILA and to design an antenna demonstrating desired performance...Congruence between the simulation and measurement results highlights the validity of the in-house simulation tool.”)
	a processing device having an input device configured to receive lens antenna design constraints; (Karki, § 5.4, ¶ 1: “This section focuses on finding the optimum values of lens parameters to achieve given targets [example of received constraints for the lens design] described in section 1.3..., for an example see page 42 tables 5-6 which show the “lens parameters” from the system and the corresponding “characteristics” for each respective lens design, for more clarification see section 1.3 which contains the “detailed requirements” in “table 1” in which “All requirements must be met for each beam steering angle”, e.g. a “minimum” “beam scan range” is an example of a constraint input/received by the system)
	the processing device having an optimizer module configured to generate a current candidate lens antenna based on the lens antenna design constraints ... (Karki, as cited above, Karki, § 5.4, ¶ 1: “This section focuses on finding the optimum values of lens parameters to achieve given targets [example of received constraints for the lens design] described in section 1.3...,” and see the abstract, e.g., see two resulting optimized designs in table 5 which is the “Lens parameters of the proposed lenses” on page 42 and table 6 provides the “Lens characteristics of the proposed lenses”, also see section 5.8 which summarizes the chapter as “In this chapter, the relation between the lens parameters and characteristics was established and two lenses were designed to meet given objectives [including the given constraints]...Two lenses were designed to meet given objectives at boresight and up to 5 [degrees] beam steering angle respectively”
	the processing device having a geometry module configured to generate lens geometry of the current candidate lens antenna based on fixed and variable geometry; (Karki, § 5.6.3 provides an example of a variable geometry: “Main objective of designing grooves along the extension is to minimize reflection from the extension so that the reflected rays have minimum effect upon the radiation pattern...First Lens with optimized grooves is shown
in Figure 36 (a)....Figure 36 (b) shows the comparison of the reflection performance of the lenses with and without grooves in the extension.”
	as to the fixed geometry: see table 5, which provides the “Lens parameters of the proposed lenses”, wherein, for this example, Karki has fixed the values of the “Diameter” and “Lens Height” to constant numbers of 160 mm and 177 mm respectively)
	...
	
	the processing device having a ray tracer module configured to conduct ray tracing based on the lens antenna design constraints by generating rays for the current candidate lens antenna, wherein the ray tracing is applied to microwave frequencies;(Karki, abstract, teaches using a “ray tracing program” to “design an antenna demonstrating desired performance” – see section 4.3 for details, including ¶¶ 1-2: “...Rays from the feed antenna are shot in equal angular interval and then Snell's law is used to trace rays propagation in the lens-air interface. Then, the calculated field outside the lens surface is transformed to far-field using aperture integration of equivalent surface currents...””; also see § 5.6.2: “...“Aperture coupled patch antenna designed by VTT with directivity 8 dB is used as feed source for ray tracing simulation while designing these lens”... 
	as to the microwave frequencies: see table 1 teaches the antennas operate from “71” GHz to “76” GHz, this is a microwave frequency)
	the processing device further having a field calculator module configured to compute a near-field distribution based on the rays generated for the current candidate lens antenna;  the processing device further having a near-field-to-far-field calculator module configured to compute a far-field distribution based on the near-field distribution (Karki, section 4.3 teaches that “Rays from the feed antenna are shot in equal angular interval and then Snell's law is used to trace rays propagation in the lens-air interface. Then, the calculated field outside the lens surface [i.e., the near-field calculated from the rays] is transformed to far-field [i.e., the far-field] using aperture integration of equivalent surface currents.” – to clarify, see section 7.2 ¶ 1 which describes that “Electromagnetic  field of an antenna is mainly divided into three regions: reactive near-field region, radiative Near-field region and far-field region…”)

Karki does not explicitly teach:
the processing device having an input ray module configured to generate incident ray pattern of the current candidate lens antenna based on the number and types of feed elements;
, and the processing device then computes a current cost vector based on the far-field distribution and the near-field distribution for the current candidate lens antenna to maximize aperture efficiency, and the processing device then determines if the current cost vector is compliant with the lens antenna design constraints;
	Page 2 of 14 \\NORTHCA -770913/000100 - 3914141 v1Appl. No. 15/849,049PATENT Amdt. dated January 28, 2022 Reply to Office Action of November 26, 2021 wherein if the current cost vector is not compliant with the lens antenna design constraints, the processing device provides the current cost vector to the optimizer module as the prior candidate lens antenna cost vector to determine the current candidate lens antenna until the current cost vector is compliant with the lens antenna design constraints;
	and wherein if the current cost vector is complaint with the lens antenna design constraints, the processing device sets the current candidate lens antenna as the selected lens antenna. 

Karki, taken in combination with Huang, teaches:
...and prior candidate lens antenna cost vectors... (Huang, abstract: “A novel approach for the design and optimization of spherical lens antennas (SLAs) including practical feed model (PFM) is proposed...” wherein page 358, ¶ 3 to page 360, ¶2 and fig. 2 teach the optimization process, specifically the optimization process using an “The optimization vector [cost vector] v is defined by ...for i = 1, 2, ...,N [iteration number]”...  (fig. 2, also page 359, last paragraph) which is used to “maximize the gain and aperture efficiency” and wherein “As usual, the stopping criterion is either a cost function threshold or a maximum number of iterations.”(page 359, ¶1 -4) 
as to the prior cost vectors/optimization vectors: see figure 2 of Huang, which shows the use of an “optimization loop” which iterates the process, i.e. the later iterations are based on the prior “Optimization Vector”) 
the processing device having an input ray module configured to generate incident ray pattern of the current candidate lens antenna based on the number and types of feed elements; (Karki, § 5.6.2: “Aperture coupled patch antenna designed by VTT with directivity 8 dB is used as feed source for ray tracing simulation while designing these lens”
then see and figure 1: “Geometry of an N-layer SLA fed by Ku/Ka horns. [two feed elements, one type is a Ku horn, the other type is a Ka horn]” and the paragraph split between pages 356-357: “Compared to previous studies presented in..., a new approach for the optimal design of an SLA, taking into account the full-wave simulated aperture near-field distributions of PFM for two Ku/Ka feed horns, is described in this paper.”)
, and the processing device then computes a current cost vector based on the far-field distribution and the near-field distribution for the current candidate lens antenna to maximize aperture efficiency, and the processing device then determines if the current cost vector is compliant with the lens antenna design constraints; (Karki, as cited above, including §4.3: “Rays from the feed antenna are shot in equal angular interval and then Snell's law is used to trace rays propagation in the lens-air interface. Then, the calculated field outside the lens surface is transformed to far field using aperture integration of equivalent surface currents” for the “Ray tracing simulation” which is used for the “Lens Optimization” process in Karki § 5.4 and the abstract, as taken in combination with Huang’s optimization method – see Huang, abstract: “A novel approach for the design and optimization of spherical lens antennas (SLAs) including practical feed model (PFM) is proposed...” wherein page 358, ¶ 3 to page 360, ¶2 and fig. 2 teach the optimization process, specifically the optimization process using an “The optimization vector [cost vector] v is defined by ...for i = 1, 2, ...,N [iteration number]”...  (fig. 2, also page 359, last paragraph), and see page 359, ¶ 3: “In this paper, DE algorithm is applied to maximize the gain and aperture efficiency of a given dimension SLA both for Ku and Ka bands.”
as to the constraints being used for the compliance determination: see figure 2 of Huang for the “Optimization Loop” for the “Stopping Criterion” for the “Optimization Loop” as an example of a constraint, e.g. page 359, ¶ 1: “As usual, the stopping criterion is either a cost function threshold or a maximum number of iterations.”
	Page 2 of 14 \\NORTHCA -770913/000100 - 3914141 v1Appl. No. 15/849,049PATENT Amdt. dated January 28, 2022 Reply to Office Action of November 26, 2021 wherein if the current cost vector is not compliant with the lens antenna design constraints, the processing device provides the current cost vector to the optimizer module as the prior candidate lens antenna cost vector to determine the current candidate lens antenna until the current cost vector is compliant with the lens antenna design constraints; and wherein if the current cost vector is complaint with the lens antenna design constraints, the processing device sets the current candidate lens antenna as the selected lens antenna. (Huang, as cited above, including for the “cost function” and the “optimization vector” for the cost function on page 359, then see figure 2 for the “Optimization loop” and see pages 360-361 the paragraph split between the pages: “...However, the larger search range of parameters is time consuming...The search ranges of fKu and fKa are selected as [0, 0.5R] to obtain a compromise between spillover and taper efficiency.” – i.e. this searches for the “Optimal Structure parameters” wherein figure 2 shows that these are most of the parameters from the “Optimization vector” – in other words, this is providing the current “Optimization Vector” as the prior “Optimization vector” for each iteration to “search” for the “Optimal Structure Parameters” [the optimal optimization vector]
	the “Optimal” being determined as the optimization vector which satisfies the “Selection”/”Stopping Criterion”, e.g. “the stopping criterion is either a cost function threshold or a maximum number of iterations.” (page 359, ¶ 1) 
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Karki on a system for optimizing lens antenna design based on ray-tracing with the teachings from Huang on a technique for using a DE algorithm to optimize a lens antenna design. The motivation to combine would have been that “In this article, DE algorithm is applied in the design of an SLA to achieve optimal radiation characteristics.” (Huang, page 358, ¶ 3).
In addition, it would also have been obvious to combine the “practical feed models” and the ability to design multiple layer lens of Huang into the system of Karki. The motivation to combine would have been that “For a given size of lens, the optimal SLA parameters and lens-to-feed distance should be determined to obtain a compromise between spillover and taper efficiency. Meanwhile, minimum number of layers of lens is preferred for practical implementations, due to the reduced cost of fabrication and the minimized effect of the air-gap between each two layers. Thus, the design of a high performance SLA with a smallest number of layers and taking into account the PFM become the motivation of this study.” (Huang, page 356, ¶ 1). 
	
Regarding Claim 28.
	Claim 28 is rejected under a similar rationale as claim 27, wherein Karki teaches: 	A computer-implemented method, comprising: (Karki, abstract, teaches the use of a “program” [computer-implemented method])

Claims 1, 4-12, 14-17, 19, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Karki, “Beam-steerable E-band lens antenna for 5G backhaul link”, Oct. 10th 2016, Master’s Thesis at Aalto University, in view of Huang et al., “Design and optimization of spherical lens antennas including practical feed models”, 2011 and in further view of Campbell et al., “Advanced Gradient-index Lens Design Tools to Maximize System Performance and Reduce SWaP”, May 2016


Regarding Claim 1
Claim 1 is rejected under a similar rationale as claim 27, wherein Karki, as taken in combination with Huang for claim 27, does not explicitly teach:
...and prior candidate lens antenna cost vectors, the current candidate lens antenna having a dielectric constant profile defined with a polynomial in an r-axis and a z-axis, wherein the optimizer module selects coefficients of the polynomial;

Campbell teaches: 
...and prior candidate lens antenna cost vectors, the current candidate lens antenna having a dielectric constant profile defined with a polynomial in an r-axis and a z-axis, wherein the optimizer module selects coefficients of the polynomial;(Campbell, see figure 2 – this is an optimization process for a “GRIN lens design” [example of a lens antenna] wherein the “GRIN” uses an “arbitrary polynomial” for optimization, e.g. see section 4, specifically page 7, equation 5 and surrounding text – in this example, the system is optimizing a “GRIN lens whose index distribution” [example of a dielectric constant profile] “is given by...” equation 5 [see the instant specification, ¶ 80, for relevance – the equation in the instant disclosure for the “lens refractive index profile” [example of a dielectric constant profile] is substantially similar to equation 5 of Campbell] – wherein the system of Campbell optimizes using the “design parameters” which are the alpha terms [the coefficients in the polynomial], also see equation 7 on page 10 for another example of a polynomial for a “hybrid GRIN lens” which is a profile as a function of “r, z” [this is another example of a dielectric constant profile])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Karki, as modified by Huang, on a system for optimizing lens antenna design with the teachings from Campbell on optimizing GRIN lens antenna design. The motivation to combine would have been that GRIN lens antenna provides “The obvious advantage of heterogeneous index (GRIN) over homogeneous materials is their ability to bend light via surface refraction as well as a spatially varying refractive index” (see figure 1).
Campbell is considered in an analogous art that is reasonably pertinent to the problem of optimizing RF lens antenna design as GRIN antennas are used in both optical and RF [radio-frequency] antennas for similar design principles, e.g. citations # 10 and # 13 in Campbell are published in journals for “wireless” propagation and “Radio Science”, wherein page 2 of Campbell, ¶ 1 teaches that reference # 10 is the “ray tracer” that “was developed in-house” for the disclosed invention of Campbell, i.e. one of ordinary skill would find from at least the evidence in Campbell that Campbell is reasonably pertinent to the problem faced by the inventor of optimizing lens antennas for RF. In this case, the motivation to combine would have been the similar, i.e. that GRIN lens antennas provide a gradient index for both optics and RF which is an “obvious advantage”. 


Regarding Claim 4
	Campbell teaches: 
	The system of claim 1, wherein the selected lens antenna has inhomogeneous, isotropic dielectric (Campbell, as cited above, teaches that the selected antenna is a GRIN [gradient index] lens antenna design – as the index is a gradient, this would have been encompassed by an inhomogeneous, isotropic dielectric – also see Campbell, page 4, last paragraph which teaches  “However, by using a quasi-conformal mapping (qTO), the restrictions on the required material parameters can be relaxed allowing isotropic inhomogeneous all-dielectric materials to be employed”)

Regarding Claim 5
Campbell teaches:
	The system of claim 1, wherein the optimizer module selects geometry and refractive gradient index profile for the selected lens antenna to meet the lens antenna design constraints. (Campbell, § 4, ¶ 1: “...Again, arbitrary GRIN lens design is, fundamentally, an optimization-driven design process...”  to § 4 ¶ 2: “...The truly optimal designs may exist somewhere else on the Pareto front, but this determination need not be made a priori: the designer may choose the final design based on additional considerations that could include feedback from a potential manufacturer. To understand how a multi-objective optimizer may be applied to an actual design problem, consider a GRIN lens [selected geometry] whose index distribution [index profile] is given by...This is a profile inspired by the results seen in Fig. 5. Again, such an arbitrary index distribution has no analytical solution and therefore must be numerically evaluated and optimized. With nine design parameters (i.e. the A terms) governing the lens performance there will be a wide range of possible designs. By purposely optimizing multiple objectives, a set of potential solutions can be evaluated for their associated performance””
	as to the constraints, and clarification on the geometry:  see page 3, ¶¶ 1-2 of Campbell: “Meanwhile, the lens performance is dependent on thickness, surface curvatures [additional examples of the selected geometry], ... material dispersion ... as well as the underlying GRIN profile...To achieve a certain objective criteria...candidate design is first proposed in the stochastic global multi-objective optimizer. This design can be pulled from an arbitrary GRIN lens design space including both TO- and polynomial-defined profiles, but can be constrained to desired parameter ranges. This candidate design is then evaluated via ray-tracing with reTORT. If the design or convergence criteria [including the constraints] are not met, then the results of the ray trace are sent back into the global optimizer which intelligently produces the next generation of candidate designs. When specified criteria are met (e.g. reference and GRIN wavefronts are matched), the optimization process is complete and the final design (or set of designs if using a multi-objective optimizer) is output to the user” 

Regarding Claim 6
Huang teaches: 
	The system of claim 1, wherein the optimizer module comprises a global, multi-objective optimization algorithm. (Huang, page 358, ¶ 3 teaches that the optimization algorithm is a “global optimization”, and page 359 ¶ 3 teaches the multiple objectives of “gain and aperture efficiency”)

Regarding Claim 7
Huang teaches: 
	The system of claim 1, wherein the optimizer module comprises a local optimization algorithm. (Huang, page 358, ¶ 3 teaches a “global optimization” – this includes a local optimization during the iterations – see page 358 ¶ 4 to page 359 ¶ 4, i.e. each iteration of a global optimization algorithm finds a local solution, and then iterates to find a better local solution until the algorithm converges to a global optimum, e.g. in the case that the “stopping criterion is….a maximum number of iterations” (page 359 of Huang), the optimization algorithm converges/terminates/stops at a locally optimal solution, not the globally optimally
in addition: the Examiner also notes, for the BRI, that a globally optimal solution is a locally optimal solution, wherein a global optimal is the optimal solution of the locally optimal [i.e. it’s the best locally optimal solution])

Regarding Claim 8
Huang teaches: 
	The system of claim 1, wherein the optimizer module is configured to maximize performance for one or more excitations of the feed elements simultaneously, the feed elements providing a signal through the lens antenna.  (Huang, section 2, ¶ 1 teaches that the lens antenna is optimized with at least two feed elements at different bands, i.e. “Ku” and “Ka” – see figure 1 for clarification, and then see page 359 ¶ 3: “In this paper, DE algorithm is applied to maximize the gain and aperture efficiency of a given dimension SLA both for Ku and Ka bands.[excitations of at least two feed elements simultaneously]” )

Regarding Claim 9
Huang teaches: 
	The system of claim 1, wherein the selected lens antenna is fabricated from homogeneous dielectric materials. (Huang, page 360, ¶ 1 teaches that a “low loss material is used” for the layers, this includes homogenous material as only a single material is picked for a layer, i.e. each layer is a homogenous material, the claim only recites that the antenna is fabricated from the claimed materials)

Regarding Claim 10.
Campbell teaches: 
	The system of claim 9, wherein the selected lens antenna has a gradient of refractive index that comprises a collection of discrete layers of materials with distinct properties. (Campbell, page 7: “To understand how a multi-objective optimizer may be applied to an actual design problem, consider a GRIN lens whose index distribution is given by...This is a [index] profile inspired by the results seen in Fig. 5.”, and see § 1 ¶ 1 for clarification that this “profile” is refractive: “In contrast, GRIN optics can correct for many of these aberrations within the refractive index profile, facilitating an avenue for system simplification by, for example, reducing the number of components and eliminating extreme curvatures.”
	as to the layers: see Campbell figure 10: “Lens surface radii as a function of the thickness and the radial/axial GRIN ratio for an f/5 achromatic GRIN singlet based on (a) Si/Ge and (b) ZnSe/ZnS material systems.” – i.e., these are examples of multiple discrete layers of materials, e.g. a layer of “ZnSe” and a layer of “ZnS” which, as these are different materials would have different properties)

Regarding Claim 11.
Huang teaches:
	The system of claim 1, wherein the selected lens antenna comprises at least one feed element located a focal distance from a lens surface, where each feed element forms a beam at the output of the lens antenna at a spatial angle depending on the lateral displacement of the feed location from a nominal axis of symmetry. (Huang, figure 1 – this shows two feed elements of the Ku/Ka horns which are both shown at a distance from the lens surface and at their own angles from the center of the surface, to clarify – table 1 for “Lens-to-feed distance” and Huang page 365, ¶ 2: “The 2-layer HLA model illuminated by the Ku band horn with an elevation angle of 45± (respective to the normal direction of the ground plane) is simulated by CST.” )

    PNG
    media_image1.png
    303
    581
    media_image1.png
    Greyscale


Regarding Claim 12.
Huang teaches: 
The system of claim 11, wherein the at least one feed element simultaneously receive and transmit signals for two way, full-duplex communications. (Huang, as cited above, e.g. fig. 1 shows two feed elements – these are capable of simultaneously receiving/transmitting signals for two-way, full duplex communications, e.g. receive on one field element and transmit on the other in a different bands)

Regarding Claim 14.
Karki teaches:
	The system of claim 13, wherein the selected lens antenna comprises one or more feed elements that are dual polarized, ..., and the lens antenna does not introduce cross polarization. (Karki, section 3.6 teaches “An aperture coupled micro strip antenna (ACMA) has theoretically zero cross polarization [no substantial cross polarization] in principle planes that helps designing dual-polarized antenna.” wherein “These properties of the ACMA make it a suitable feed option for the ILA.”)

Huang teaches:
, either linear at any orientation or circular,  (Huang, page 362, ¶ 3 teaches a “linear polarization” for the Ku band feed and a “circular polarization” for the Ka band)

Regarding Claim 15.
Huang teaches: 
	The system of claim 14, further comprising a network of multiple feed elements that allow for multiple simultaneous beams in different spatial directions through the lens antenna. (Huang, as cited above, e.g. fig. 1 teaches multiple feeds at different bands which are capable of multiple simultaneous beams in different directions, as they have multiple feeds at different positions/frequency bands, for example see figures 9-12 which show the results as a function of angle [different spatial directions], i.e. “lobes”, e.g. a main lobe and side lobes, see accompanying description) 

Regarding Claim 16.
Huang teaches: 
	The system of claim 15, where the lens antenna is a subcomponent of a base station where the one or more beams are controlled to acquire, track, and communicate with either satellite or terrestrial nodes. (Huang, section 1, ¶1 teaches that lens antenna are “attractive choices for various applications including…satellite communication systems” – e.g. part of a terminal for acquiring/tracking/communication with satellite/terrestrial nodes, as it is a satellite communications system)


Regarding Claim 17.
Huang teaches: 
	The system of claim 16, wherein the selected lens antenna is mounted on a satellite to form one or more beams to illuminate the earth or portions thereof from orbit. (Huang, section 1, ¶1 teaches that lens antenna are “attractive choices for various applications including…satellite communication systems” )

Regarding Claim 19.
Huang teaches: 
	The system of claim 1, wherein the selected lens antenna is used for terrestrial networks according to one of the following:
	cellular, point-to-point and point- to-multipoint wireless communications, satellite communications, direction-finding, radar, or signals intelligence. (Huang, section 1, ¶1: “These features make Las as attractive choices for various applications including radar cross- section (RCS) enhancers [1{3], satellite communication systems [example of both satellite comms and wireless communications systems] [4], automotive radars [5], and imaging systems at millimeter waves [6{9].”)
 
Regarding Claim 25.
Huang teaches: 
	The system of claim 1, further comprising comparing, based on on-axis aperture efficiency and off-axis aperture efficiency, a plurality of lens antenna designs determined by the processing device. (Huang, page 359, ¶ 3: “In this paper, DE algorithm is applied to maximize the gain and aperture efficiency of a given dimension SLA both for Ku and Ka bands.” and then see page 366-367, the paragraph split between the pages: “In practice, the feed of an SLA is usually an aperture antenna, and a suitable feed-to-lens distance should be properly selected to obtain a compromise between the spillover efficiency and taper efficiency...The designed SLA with defocused source gives rise to aperture phase errors. Due to the electrically large size SLA (about 65¸ diameter, especially at 30 GHz) with a smallest number of layers, there is a focal domain outside of the lens. When the phase center of the feed moves within this domain, the aperture phase distribution of the lens performs uniformly in some areas and changes dramatically in other areas. That is why the gain for 30 GHz is fluctuating in the focal domain.”   – i.e., one of the constraints “In practice” is to determine the trade-off between the off-axis aperture efficiency (e.g., “spillover efficiency”) and the on-axis aperture efficiency (e.g., the “taper efficiency”), or in other words the antenna is designed to be compliant with this trade-off, as one of ordinary skill in the art would have inferred from Huang’s teachings
for clarity on claim interpretation, see the instant specification ¶ 100, and furthermore see the BRI of these terms, in view of ¶ 100, as set forth in detail in the Final Rejection from Nov. 26th, 2021, on pages 32-37)


Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Karki, “Beam-steerable E-band lens antenna for 5G backhaul link”, Oct. 10th 2016, Master’s Thesis at Aalto University, in view of Huang et al., “Design and optimization of spherical lens antennas including practical feed models”, 2011 and in further view of Campbell et al., “Advanced Gradient-index Lens Design Tools to Maximize System Performance and Reduce SWaP”, May 2016 and in further view of Weib, “Digital Antennas”, 2009, NATO

Regarding Claim 13.
Karki, as modified above, does not explicitly teach:
	The system of claim 1, wherein the selected lens antenna is controlled to operate in a receive-only mode.

Weib teaches:
	The system of claim 1, wherein the selected lens antenna is controlled to operate in a receive-only mode. (Weib, abstract, teaches that the paper is a “brief history of antenna arrays”, specifically for “digitization” of the antenna arrays, then see section 4 and 4.1 on “Multi-beam antennas” configured as a “Butler Matrix” – page 5-10, ¶ 1 teaches that “each beam can have a dedicated transmitter and/or receiver....” or a “RF switch” may be used, then see section 5.2, ¶2 which teaches that a “digital antenna array” has a “receiver and ADC...behind every element”, in other words Weib teaches that beamforming arrays such as digital beamforming arrays for multi-beam antennas have multiple elements [lens antennas] wherein each antenna has its own receiver and may be configured, e.g. digitally, to operate in receive only mode, also see figure 14 for a “MIMO” array which has a “receive array” and an “transmit” array, i.e. this is another example system which uses a plurality of antennas wherein some of the antennas are controlled to operate in receive-only mode)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Karki, as modified above, on a system for optimizing antenna design such as for an ILA antenna with multiple feed elements with the teachings from Weib on antenna systems with a plurality of antennas for beamforming such as digital antenna arrays. The motivation to combine would have been that “combining several single antenna elements in an array” is a “solution” to the problem of a single element antenna being “unable to meet the gain or radiation pattern” (Weib, page 5-3, ¶ 3) wherein for a Butler-Matrix “It is easy to implement and requires few components to build compared to other networks. The loss involved is very small, which comes from the insertion loss in hybrids, phase shifters and transmission lines” (§ 4.1 of Weib) and for the Rotman matrix “they offer inexpensive, rugged, reliable, and compact electronically-scanned antenna” and “Besides the low cost, compact size and ruggedness, the Rotman lens antenna also offers very low throughput loss and sidelobe emissions” (§ 4.3 ¶ 1-2)
	In addition, another motivation to combine would have been that “digitization promises more flexible radar systems, low power consumption, long term stability, multi-beam antennas, and adaptive beamforming” (Weib, page 5-1, ¶ 2). 

Regarding Claim 26.
Karki teaches: 
	The system of claim 1, wherein the selected lens antenna has electronic beam steering achieved by switching among separate feed elements or groups of feed elements or among ports of a multiple beam forming network comprising ..., and wherein multiple discrete feed elements or ports are excited with a same signal, with magnitude offsets, phase offsets, or time delays, to improve radiation efficiency.  (Karki, see section 2.2 teaches using a “phased array” in which “Phased array is an array of antenna elements whose excitation phase is controlled in order to get desired beam steering angle. Phases of antenna elements can be controlled with phase shifters or delay circuits [examples of switching between groups/elements/ports in a beam forming network]. Block diagram of phased array is shown in Figure 3. Phased array is a conventional way of electronic beam steering [example of beam forming] with high scanning rate compared to mechanical beam steering…”, e.g. page 6 ¶ 1 teaches a “phased array beamforming prototype” – in other words, it would have been obvious to have a selected lens antenna with a phased array for the beam steering wherein the phased array switches between feeds using “phase shifters or delay circuits” to control the same signal going to the feed network to improve the beam steering [and the radiation efficiency], also see § 3.3 ¶ 1, 3-4 which provides another example in which “Beam steering can be done with beam switching feed array” wherein “Array of feed antennas is placed in focal plane which is controlled by a switching network” – this is another example beam steering antenna similar to the phased array, i.e. both of these examples teach beam steering an antenna’s output by controlling the signal going to the feed elements of the antenna wherein to perform beam steering the system switches, e.g. by time delays or phase offsets], the signal going to various feed elements to improve the radiation efficiency and control the “beam” resulting in “beam steering”)

Karki, as modified above, does not explicitly teach:
... beam forming network comprising either a Butler matrix or a Rotman lens circuit...

Weib teaches: 
... beam forming network comprising either a Butler matrix or a Rotman lens circuit... ( Weib section 4 on antenna arrays wherein section 4.1 teaches that the “Butler-Matrix is one of the most popular multi-beam antenna approaches”, see the remaining portion of section 4.1 for more details, also see section 4.3 for the “Rotman lens” for an array)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Karki, as modified above, on a system for optimizing antenna design such as for an ILA antenna with multiple feed elements with the teachings from Weib on antenna systems with a plurality of antennas for beamforming such as digital antenna arrays. The motivation to combine would have been that “combining several single antenna elements in an array” is a “solution” to the problem of a single element antenna being “unable to meet the gain or radiation pattern” (Weib, page 5-3, ¶ 3) wherein for a Butler-Matrix “It is easy to implement and requires few components to build compared to other networks. The loss involved is very small, which comes from the insertion loss in hybrids, phase shifters and transmission lines” (§ 4.1 of Weib) and for the Rotman matrix “they offer inexpensive, rugged, reliable, and compact electronically-scanned antenna” and “Besides the low cost, compact size and ruggedness, the Rotman lens antenna also offers very low throughput loss and sidelobe emissions” (§ 4.3 ¶ 1-2)
	In addition, another motivation to combine would have been that “digitization promises more flexible radar systems, low power consumption, long term stability, multi-beam antennas, and adaptive beamforming” (Weib, page 5-1, ¶ 2). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toso et al., US 2010/0207833, see the abstract, see ¶¶ 109-111, see ¶ 127
Hay et al., US 2004/0108961, see the abstract, see ¶ 3, see figures 6 and 9
Behdad et al., US 9,640,867, see the abstract, see col. 16 lines 10-50
Godi et al., “Design and Optimization of Three-Dimensional Integrated Lens Antennas With Genetic Algorithm”, 2007, see the abstract, see § II and figure 2, also see § I
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147